                                                             1 David H. Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 Shawn W. Miller, Esq.
                                                             3   Nevada Bar No. 7825
                                                             4   HAINES & KRIEGER, LLC
                                                                 8985 S. Eastern Avenue, Suite 350
                                                             5   Henderson, Nevada 89123
                                                             6   Phone: (702) 880-5554
                                                                 FAX: (702) 385-5518
                                                             7   Email: dkrieger@hainesandkrieger.com
                                                             8
                                                                 Attorneys for Plaintiff
                                                             9
                                                                 Barbara O. Presilda
                                                            10
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                                 IN THE UNITED STATES DISTRICT COURT
                           Henderson, Nevada 89123




                                                            12                        FOR THE DISTRICT OF NEVADA
                                                            13
                                                            14 BARBARA O. PRESILDA,
                                                                                                               Case No.: 2:19-cv-01281-APG-VCF
                                                            15
                                                                                 Plaintiff,
                                                            16                                                 STIPULATION AND ORDER
                                                            17         vs.                                     DISMISSING ACTION AS TO
                                                                                                               HLS OF NEVADA, LLC
                                                            18 EQUIFAX INFORMATION SERVICES,
                                                            19 LLC; HLS OF NEVADA, LLC,
                                                            20
                                                                                 Defendants.
                                                            21
                                                                       BARBARA O. PRESILDA (“Plaintiff”), together with Defendant HLS OF
                                                            22
                                                            23 NEVADA, LLC (“HLS”), collectively the “Parties”, hereby stipulate and agree
                                                            24
                                                                 that the above-entitled action shall be dismissed, without prejudice, pursuant to and
                                                            25
                                                            26 ///
                                                            27 ///
                                                            28
                                                             1 In accordance with Fed. R. Civ. P. 41 (a)(2). This Dismissal is effective ONLY as
                                                             2
                                                                 to Defendant HLS of Nevada, LLC. Each party shall bear its own attorney's fees,
                                                             3
                                                             4 and costs of suit.
                                                             5
                                                                       Dated: October 23, 2019
                                                             6
                                                             7
                                                             8   /s/Shawn W. Miller      .               /s/Jason G. Martinez            .
                                                                 Shawn W. Miller, Esq.                   Karen L. Hanks, Esq.
                                                             9
                                                                 David H. Krieger, Esq.                  Jason G. Martinez, Esq.
                                                            10   HAINES & KRIEGER, LLC                   KIM GILBERT EBRON
                                                                 8985 S. Eastern Avenue                  7625 Dean Martin Drive
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                 Suite 350                               Suite 110
                           Henderson, Nevada 89123




                                                            12   Las Vegas, Nevada 89123                 Las Vegas, NV 89139
                                                            13
                                                                 Attorney for Plaintiff                  Attorneys for Defendant
                                                            14   Barbara O. Presilda                     HLS OF NEVADA, LLC
                                                            15
                                                            16
                                                            17
                                                                                                    ORDER
                                                            18
                                                                       IT IS SO ORDERED.
                                                            19
                                                            20
                                                            21
                                                                                                     ___________________________________
                                                                                                     UNITED STATES DISTRICT JUDGE
                                                            22
                                                                                                                 10/24/2019
                                                            23                                       DATED: ___________________________
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28
